UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6323


GLENN CALVIN LAWHORN, JR.,

                Petitioner ─ Appellant,

          v.

TRACY S. RAY, Warden,

                Respondent ─ Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00459-jlk-mfu)


Submitted:   June 16, 2011                   Decided:   June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenn Calvin Lawhorn, Jr., Appellant Pro Se.   Virginia Bidwell
Theisen, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Glenn     Calvin    Lawhorn,       Jr.,       seeks        to     appeal    the

district      court’s    order    dismissing          as   untimely       his    28     U.S.C.

§ 2254 (2006) petition.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See    28    U.S.C.     § 2253(c)(1)(A)          (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner       satisfies       this     standard           by     demonstrating           that

reasonable      jurists       would     find     that       the         district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies       relief     on    procedural        grounds,          the     prisoner        must

demonstrate      both    that     the     dispositive           procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We    have   independently       reviewed       the    record       and    conclude       that

Lawhorn has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense      with    oral     argument     because         the        facts     and     legal

contentions       are        adequately      presented            in      the      materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3